DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It unclear and indefinite how a bonding material creates space for mounting the PCB in the display panel.  For examination purposes, the claim has been interpreted as a space is created by the base.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2008/0111950 A1) in view of Chen et al.  (US 2006/0232579 A1).
Re claim 1, Hong discloses a device comprising a display panel having a light guide plate (160); a printed circuit board (PCB) (130) to generate a drive signal to drive the display panel; a driving integrated circuit (IC) (122) mounted on the display panel to process the drive signal; a timing controller (TCON) (130) to control driving of the display panel; and a flexible printed circuit (120) to electrically connect the driving IC and the PCB, wherein the PCB is disposed behind the driving IC (Fig. 4).  Hong does not disclose the device wherein the timing controller (TCON) is integrated into the driving IC.  
Chen et al. discloses a device wherein the timing controller (TCON) is integrated into the driving IC (paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the timing controller (TCON) is integrated onto the driving IC since doing so would simplify the device.  
Re claim 2, Hong discloses the device wherein the PCB (130) is bent to a rear plane of the display panel below a side surface of the light guide plate (160) and behind the driving IC (122) via the flexible printed circuit (120) (Fig. 4). 

Re claim 5, Hong discloses a device comprising a light guide plate (160); a side-mount light source (132) to emit light towards a side surface of the light guide plate; and display layers to cover the display panel (paragraph 0050); a driving integrated circuit (IC) (122) mounted on the display panel; a timing controller (TCON) (134); and a printed circuit board (PCB) (122) connected to the driving IC, wherein the PCB is disposed below the side surface of the light guide plate and behind the IC (Fig. 4).  Hong does not disclose the device wherein the timing controller (TCON) is integrated into the driving IC.  
Chen et al. discloses a device wherein the timing controller (TCON) is integrated into the driving IC (paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the timing controller (TCON) is integrated onto the driving IC since doing so would simplify the device.  
Re claim 6, Hong discloses the device wherein the PCB (130) is disposed below the side surface of the light guide plate (160) and behind the driving IC (122).  As to the product-by-process limitation “by bending the PCB”, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (MPEP 2113).   The claim language only requires that the PCB be capable of bending.  

Re claim 8, Hong discloses the device wherein the display panel comprising an optical film (140) disposed between the display layers and the light guide plate, wherein the display layers include a thin-film-transistor layer and a color filter layer (paragraph 0050), and wherein the light guide plate (160) comprises a surface from which a backlight illumination is provided to the display layers.

Claims 3, 7, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Chen et al. in view of Katayama (US 2014/0307216 A1).
Re claims 3 and 7, Hong as modified by Chen et al. does not disclose the device wherein the driving IC is a one-chip driving package integrating gate driving ICs and data driving ICs. 
Katayama discloses a device wherein the driving IC is a one-chip driving package integrating gate driving ICs and data driving ICs (paragraph 0027).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the driving IC is a one-chip driving package integrating gate driving ICs and data driving ICs since doing so would simplify the device.  
Re claim 11, Hong discloses a device  wherein the display unit comprises: a display panel including backlight assembly, wherein the backlight assembly comprises: a side-mount light emitting diode (LED) module (132) to generate light; and a light guide plate (160) to receive the light and display the image; a printed circuit board (PCB) (130) to generate a driving signal to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a processor to generate image data; the display unit, communicatively coupled to the processor, to receive the image data and display an image since doing so is well known in the art to display an image from a media source.  
 Hong also does not disclose the device wherein the wherein the timing controller (TCON) is integrated into the driving IC.
Chen et al. discloses a device wherein the timing controller (TCON) is integrated into the driving IC (paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the timing controller (TCON) is integrated onto the driving IC since doing so would simplify the device.  
Furthermore, Hong does not disclose the device wherein the driving IC include multiple ICs integrated therein.
Katayama discloses a device wherein the driving IC is a one-chip driving package integrating gate driving ICs and data driving ICs (paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the driving IC include multiple ICs integrated therein since one would be motivated to simplify the device. 

Re claim 13, Hong discloses the device wherein the PCB (130) is connected to the driving IC (122) and bent to a rear plane of the display panel below the side surface of the light guide plate (160) via the flexible printed circuit (Fig. 4). 
Re claim 15, Hong discloses the device wherein display layer (paragraph 0050) including a thin-film transistor layer and a color filter layer to cover a display area and a non-display area of the display panel, wherein the driving IC (122) and the PCB (130) are disposed on the non-display area; and an optical film (140) disposed between the display layers and the light guide plater (160).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Chen et al. in view of Uno et al. (US 2014/0232945 A1) and Yang et al. (US 2019/0361294 A1).
Hong does not the device comprising a base; a flexible printed circuit (FPC) bar; the light emitting diode (LED) package provided on the FPC bar; and a bonding material to secure a side-mounting surface of the LED package to the base to create space for mounting the PCB in the display panel.
Uno et al. discloses a device comprising a base (19a); a printed circuit bar (18); a light emitting diode package (17) provided on the printed circuit bar to create space (BS) for mounting the PCB in the display panel.   Yang et al. discloses that an LED printed circuit bar may be rigid or flexible (paragraph 0014). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a base; a printed circuit bar; a light .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Chen et al. and Katayama in view of Uno et al. and Yang et al.
Hong does not the device comprising a base; a flexible printed circuit (FPC) bar; the light emitting diode (LED) package provided on the FPC bar; and a bonding material to secure a side-mounting surface of the LED package to the base to create space for mounting the PCB in the display panel.
Uno et al. discloses a device comprising a base (19a); a printed circuit bar (18); a light emitting diode package (17) provided on the printed circuit bar to create space (BS) for mounting the PCB in the display panel.   Yang et al. discloses that an LED printed circuit bar may be rigid or flexible (paragraph 0014). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a base; a printed circuit bar; a light emitting diode package provided on the printed circuit bar to create space for mounting the PCB .  

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, the display device of claim 5, wherein the display panel further comprises a rear cover to house the light guide plate therein, wherein the rear cover includes a first portion, a second portion perpendicular to the first portion, and a third portion perpendicular to the second portion in a direction away from the first portion, and wherein the PCB is mounted on the display panel below the side surface of the light guide plate with the second portion in-between.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871